Exhibit 10.4


FLOTEK INDUSTRIES, INC.
STAND-ALONE CASH-SETTLED RESTRICTED STOCK UNIT AGREEMENT
1.    Grant of Restricted Stock Units. Subject to the conditions described in
this agreement (this “Award Agreement”), Flotek Industries, Inc., a Delaware
corporation (the “Company”), hereby agrees to grant John W. Chisholm
(“Participant”) cash-settled Restricted Stock Units (“RSUs”) pursuant to the
Company’s 2019 Performance Unit Plan in lieu of the Restricted Stock grant
provided for therein pursuant to the Committee’s authority to settle such award
in cash. For avoidance of doubt and for purposes of clarity, the RSUs granted
pursuant to this Award Agreement are not being granted under the Flotek
Industries Inc. 2018 Long-Term Incentive Plan or any other equity plan of the
Company.
2.    Number of RSUs Granted. 123,750 RSUs. Subject to the terms and conditions
set forth in this Award Agreement, each Vested RSU entitles Participant to
receive an amount equal to the Fair Market Value of one Share.
3.    Grant Date. May 20, 2019.
4.    Vesting. Subject to the satisfaction of the terms and conditions set forth
in this Award Agreement, including Participant’s continued employment/service
with the Company through the Vesting date, the RSUs shall Vest on March 31, 2020
(the “Vesting Date”).
5.    Transferability. Until restrictions lapse, the RSUs shall not be
transferable. No right or benefit hereunder shall in any manner be liable for or
subject to any debts, contracts, liabilities, or torts of Participant. Any
purported assignment, alienation, pledge, attachment, sale, transfer or other
encumbrance of the RSUs, regardless of by whom initiated or attempted, prior to
the lapse of restrictions shall be void and unenforceable against the Company.
If, notwithstanding the foregoing, an assignment, alienation, pledge,
attachment, sale, transfer or other encumbrance of the RSUs is effected by
operation of law, court order or otherwise, the affected RSUs shall remain
subject to the risk of forfeiture, Vesting requirement and all other terms and
conditions of this Award Agreement. In the case of Participant’s death or
Disability, Participant’s Vested rights under this Award Agreement (if any) may
be exercised and enforced by Participant’s guardian or legal representative.
6.    Forfeiture.
(a)    In the event of Participant’s Termination prior to March 31, 2020 that is
by Participant and that is not for Good Reason, the unvested portion of the RSUs
held by Participant at that time shall immediately be forfeited.
(b)    The occurrence of any other Termination shall cause the portion of the
RSUs that are not yet Vested to be considered immediately Vested, including, but
not limited to, because of, (i) a Termination by the Company, whether or not for
cause, (ii) the death of Participant, or (ii) the Disability of Participant. For
purposes hereof, “Good Reason” shall exist upon the occurrence of one of the
following Company actions (unless Participant consents in writing to such
action(s)): (i) a material reduction of Participant’s salary and Participant’s
benefits to which Participant was entitled immediately prior to such reduction,
(ii) a material reduction in the duties, authority or responsibilities relative
to Participant’s duties, authority or responsibilities as in effect immediately
prior to such reduction, or (iii) the relocation of Participant to a facility or
a location more than fifty (50) miles from Participant’s then present location;
provided, however, that (A) Participant must provide the Company with written
notice of the occurrence of such action(s) within 60 days of the initial
occurrence of such action(s) and of his intent to terminate employment based on
such action(s), (B) the written notice must describe the event constituting Good
Reason in reasonable detail, and (C) within 30 days from the date that such
written notice is received by the Company, the Company must cure such action(s).
7.    Conversion and Settlement. Subject to the terms of this Award Agreement,
on the Vesting Date, each Vested RSU shall immediately and automatically be
converted into a cash payment equal to the Fair Market Value of one Share on the
Vesting Date, and paid to Participant, less any amounts withheld pursuant to
Section 12(b), as soon as practicable (but in no event later than fifteen (15)
days following the Vesting Date).
8.    Rights as Stockholder; Dividend Equivalents.
(a)    Participant’s receipt of the grant of the RSUs pursuant to this Award
Agreement shall provide and confer no rights to, or status as, a stockholder or
equity holder of the Company.
(b)    Subject to the terms and conditions of this Award Agreement, Participant
is hereby granted Dividend Equivalents to accompany each RSU. Dividend
Equivalents shall be subject to the same restrictions on transferability,
vesting and forfeitability and shall be payable at the same time as the RSUs
with respect to which they are credited.
9.    Reorganization of the Company. The existence of this Award Agreement shall
not affect in any way the right or power of the Company or its stockholders to
make or authorize any or all adjustments, recapitalizations, reorganizations or
other changes in the Company’s capital structure or its business; any merger or
consolidation of the Company; any issue of bonds, debentures, preferred or prior
preference stock ahead of or affecting the RSUs or the rights thereof; the
dissolution or liquidation of the Company, or any sale or transfer of all or any
part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.
10.    Certain Restrictions. By executing this Award Agreement, Participant
acknowledges that he will enter into such written representations, warranties
and agreements and execute such documents as the Company may reasonably request
in order to comply with the securities law or any other applicable laws, rules
or regulations, or with this Award Agreement.
11.    Amendment and Termination. No amendment, alteration, suspension, or
termination of this Award Agreement shall materially or adversely impair the
rights of Participant (other than any amendment the Committee deems necessary in
order to permit the RSUs to meet the requirements of the Code, or other
applicable laws, or to prevent adverse tax consequences to Participant), unless
otherwise mutually agreed upon by Participant and the Committee, which agreement
must be in writing and signed by Participant and the Company.
12.    Taxes and Withholdings.
(a)    Tax Consequences. The granting, Vesting and/or settlement of all or any
portion of the RSUs may trigger tax liability. Participant agrees that he shall
be solely responsible for any such tax liability. Participant is encouraged to
contact his tax advisor to discuss any tax implications which may arise in
connection with the RSUs.
(b)    Withholding. Participant acknowledges that the Vesting and settlement of
RSUs granted pursuant to this Award Agreement may result in federal, state or
local tax withholding obligations. Participant understands and acknowledges that
the Company will not settle the RSUs until it is satisfied that appropriate
arrangements have been made to satisfy any tax obligation under this Award
Agreement and agrees to make appropriate arrangements suitable to the Company
for satisfaction of all tax withholding obligations. Further, Participant hereby
agrees and grants to the Company the right to withhold from any payments or
amounts of compensation, payable in cash or otherwise, in order to meet any tax
withholding obligations under this Award Agreement. As such, if the Company
requests that Participant take any action required to effect any action
described in this Section and to satisfy the tax withholding obligation pursuant
to this Award Agreement, Participant hereby agrees to promptly take any such
action.
(c)    Section 409A Compliance. The RSUs and this Award Agreement are intended
to comply with Section 409A of the Code and this Award Agreement shall be
construed and interpreted accordingly. If and to the extent any amount of
compensation under this Award is to be paid, settled or provided by reason of
Participant’s termination of employment, then (a) such compensation shall be
paid, settled or provided by reason of Participant’s termination of employment
only if that termination also constitutes a “separation from service” within the
meaning of that term under Section 409A of the Code, and (b) if Participant is
determined by the Committee to be a “specified employee” within the meaning of
Section 409A of Code, all payments or provisions compensation that would
otherwise be paid, settled or provided before the first day of the seventh
calendar month beginning after the date Participant’s separation from service
(or, if earlier, Participant’s date of death) shall be withheld and accumulated
and paid or provided without interest on or as soon as practicable after the
first day of the seventh calendar month beginning after the date Participant’s
separation from service (or, if earlier, Participant’s date of death). Each
payment or provision of compensation under this Award Agreement shall be treated
as a separate payment for purposes of Section 409A of the Code. References to
termination of employment and similar concepts in this Award Agreement shall be
interpreted and applied in accordance with the foregoing provisions.
13.    Adjustments. In the event of any change in the outstanding Shares of
Common Stock by reason of any stock split, stock dividend or other non‑recurring
dividends or distributions, recapitalization, merger, consolidation, spin‑off,
combination, repurchase or exchange of stock, reorganization, liquidation,
dissolution or other similar corporate transaction that affects the Common
Stock, an adjustment shall be made, as the Committee deems necessary or
appropriate, in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under this Award Agreement.
Such adjustment may include an adjustment to the number and class of Shares
underlying the RSUs. Notwithstanding the preceding, the number of Shares
underlying the RSUs always shall be a whole number.
14.    Definitions. As used herein, the following definitions shall apply:
(a)    “Affiliate” means (i) any entity in which the Company, directly or
indirectly, owns 50% or more of the combined voting power, as determined by the
Committee, (ii) any trades or businesses, whether or not incorporated, which are
members of controlled group or are under common control (as defined in Sections
414(b) or (c) of the Code) with the Company, or (iii) any other entity, approved
as an Affiliate by the Committee, in which the Company or any of its other
Affiliates has a material equity interest.
(b)    “Board” means the Board of Directors of the Company.
(c)    “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the U.S. Treasury regulations promulgated thereunder. Any reference to
a section of the Code shall be deemed a reference to any successor or amended
section of the Code.
(d)    “Committee” means the Compensation Committee of the Board.
(e)    “Common Stock” means the common stock, $0.0001 par value per Share, of
the Company.
(f)    “Disability” means the condition of being unable to perform Participant’s
material services for the Company for a period of 90 consecutive days or a total
of 180 days, during any 365-day period, in either case as a result of incapacity
due to mental or physical illness, which is determined to be total and
permanent. A determination of Disability shall be made by a physician reasonably
satisfactory to both Participant (or his guardian) and the Company, provided
that if Participant and the Company do not agree on a physician, Participant (or
his guardian) and the Company shall each select a physician and these two
together shall select a third physician, whose determination as to Disability
shall be final, binding, and conclusive with respect to all parties. Eligibility
for disability benefits under any policy for long-term disability benefits
provided to Participant by the Company shall conclusively establish
Participant’s Disability.
(g)    “Dividend Equivalent” means a notional credit to a bookkeeping account
with respect to Participant in an amount equal to the value of dividends paid on
one Share for each RSU held by Participant.
(h)    “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:
(i)     If the Common Stock is listed on any established stock exchange or a
national market system, or if the Common Stock is regularly quoted by a
recognized securities dealer, the Fair Market Value shall be the closing price
of the Common Stock on such exchange or system for the Common Stock for the day
of determination, as reported in The Wall Street Journal or such other source as
the Committee deems reliable; or
(ii)     In the absence of an established market for the Common Stock, the Fair
Market Value shall be determined in good faith by the Committee by a reasonable
application of a reasonable valuation method.
Notwithstanding the foregoing to the contrary, for federal, state, and local
income tax reporting purposes and for such other purposes as the Committee deems
appropriate, Fair Market Value shall be determined by the Committee in
accordance with uniform and nondiscriminatory standards adopted by it from time
to time.
(i)    “Forfeit” and variations thereof (whether or not capitalized) means to
lose Participant’s rights under this Award Agreement prior to its Vesting as a
result of cancellation, revocation, lapse, or expiration of the RSUs in
accordance with the terms of this Award Agreement; and “forfeiture” means the
loss of the rights that are so forfeited.
(j)    “Restricted Stock Unit” means an unfunded and unsecured promise to
deliver cash equal in value to the Fair Market Value of one Share in the Company
on the date of Vesting.
(k)    “Share” means a share of Common Stock, as adjusted in accordance with
Section 13 of this Award Agreement.
(l)    “Termination” and variations thereof (whether or not capitalized) means,
with respect to Participant’s service to the Company or its Affiliates, the end
of Participant’s employment, status as a non-employee director, or engagement or
relationship as a consultant, as the case may be, which is intended and
reasonably anticipated by the Company to result in the permanent cessation of
services by Participant to the Company and its Affiliates in such capacity.
(m)    “Vest,” “vesting”, and variations thereof (whether or not capitalized),
means the lapsing or elimination of Participant’s risk of forfeiture with
respect to the RSUs.
15.    No Guarantee of Tax Consequences. The Company, Board and Committee make
no commitment or guarantee to Participant that any federal, state or local tax
treatment will apply or be available to any person eligible for benefits under
this Award Agreement and assumes no liability whatsoever for the tax
consequences to Participant.
16.    Severability. In the event that any provision of this Award Agreement is,
becomes or is deemed to be illegal, invalid, or unenforceable for any reason, or
would disqualify this Award Agreement under any law deemed applicable by the
Board or the Committee, such provision shall be construed or deemed amended as
necessary to conform to the applicable laws, or if it cannot be construed or
deemed amended without, in the determination of the Board or the Committee,
materially altering the intent of this Award Agreement, such provision shall be
stricken as to such jurisdiction, Participant or this Award Agreement, and the
remainder of this Award Agreement shall remain in full force and effect.
17.    Administration and Interpretation. Any question or dispute regarding the
interpretation of this Award Agreement or the receipt of the RSUs hereunder
shall be submitted by Participant to the Committee. The resolution of such a
dispute by the Committee shall be final and binding on all parties.
18.    Entire Agreement; Governing Law. This Award Agreement constitute the
entire agreement of the parties with respect to the subject matter hereof and
supersedes in its entirety all prior undertakings, representation and agreements
between the Company, on one hand, and Participant on the other hand (whether
oral or written, and whether express or implied) with respect to the subject
matter hereof. This Award Agreement shall be construed in accordance with
(excluding any conflict or choice of law provisions of) the laws of the State of
Delaware to the extent federal law does not supersede and preempt Delaware law.
19.    No Effect on Terms of Employment, Directorship or Consulting
Relationship. This Award Agreement shall not confer upon Participant any right
as a service provider, nor shall it interfere in any way with his right or the
right of the Company or any Affiliate thereof to terminate Participant’s service
at any time, with or without cause, and with or without notice.
20.    Unfunded Obligation. Any amounts payable to Participant pursuant to this
Award Agreement shall be unfunded and unsecured obligations for all purposes,
including, without limitation, Title I of the Employee Retirement Income
Security Act of 1974, as amended. Neither the Company nor any Affiliate thereof
shall be required to segregate any monies from its general funds, or to create
any trusts, or establish any special accounts with respect to such obligations.
The Company shall retain at all times beneficial ownership of any investments,
including trust investments, which the Company may make to fulfill its payment
obligations under this Award Agreement. Any investments or the creation or
maintenance of any trust for Participant’s account shall not create or
constitute a trust or fiduciary relationship between the Committee, the Company
or any Affiliate thereof and Participant, or otherwise create any vested or
beneficial interest in Participant or Participant’s creditors in any assets of
the Company or any Affiliate thereof. Participant shall have no claim against
the Company or any Affiliate thereof for any changes in the value of any assets
that may be invested or reinvested by the Company with respect to this Award
Agreement.
21.    Construction. Headings in this Award Agreement are included for
convenience and shall not be considered in the interpretation of this Award
Agreement. References to sections are to Sections of this Award Agreement unless
otherwise indicated. Pronouns shall be construed to include the masculine,
feminine, neutral, singular or plural as the identity of the antecedent may
require. This Award Agreement shall be construed according to its fair meaning
and shall not be strictly construed against the Company.
22.    Compensation Recoupment. All compensation payable or paid under this
Award Agreement shall be subject to the Company’s ability to recover
incentive-based compensation from executive officers, as is or may be required
by the provisions of any clawback policy implemented by the Company, the
Dodd-Frank Wall Street Reform and Consumer Protection Act, any regulations or
rules promulgated thereunder, or any other clawback provision required by
applicable law or the listing standards of any applicable stock exchange or
national market system.
23.    Consent to Electronic Delivery; Electronic Signature. Except as otherwise
prohibited by law, in lieu of receiving documents in paper format, Participant
agrees, to the fullest extent permitted by law, to accept electronic delivery of
any documents that the Company may be required to deliver (including, but not
limited to, prospectuses, prospectuses supplements, grant or award notifications
and agreements, account statements, annual and quarterly reports, and all other
forms of communications) in connection with the grant of RSUs hereunder.
Electronic delivery may be via a Company electronic mail system or by reference
to a location on a Company intranet to which Participant has access. Participant
hereby consents to any and all procedures the Company has established or may
establish for an electronic signature system for delivery and acceptance of any
such documents that the Company may be required to deliver, and agrees that his
electronic signature is the same as, and shall have the same force and effect
as, his manual signature.
[SIGNATURE PAGE FOLLOWS]
COMPANY:
FLOTEK INDUSTRIES, INC.


By:    /s/Elizabeth T. Wilkinson    
Name:    Elizabeth T. Wilkinson
Title:    Chief Financial Officer


Date:    May 20, 2019            




PARTICIPANT:


John W. Chisholm    



Address:
40 Buttonbrush Court
Spring, TX 77380


Date: May 20, 2019            











































